United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF STATE, PASSPORT OFFICE, )
San Francisco, CA, Employer
)
__________________________________________ )
A.G., Appellant

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-2383
Issued: June 19, 2008

Oral Argument March 18, 2008

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2007 appellant filed a timely appeal from a June 20, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied his claim for an emotional
condition. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition causally related to factors of his federal employment.
FACTUAL HISTORY
On January 31, 2007 appellant, then a 52-year-old passport specialist, filed a Form CA-2,
occupational disease claim, alleging that he sustained an emotional condition causally related to
factors of his employment. He experienced depression, anxiety, fear and feelings of rejection
due to harassment at the employing establishment, which resulted in his hospitalization.

Appellant alleged that, although the hospital submitted workman’s compensation forms to the
Office, it never responded to him.
Appellant submitted a position description form and a Form SF-50 notice of promotion.
By letter dated May 4, 2007, the Office advised appellant that he needed to submit
additional information in support of his claim. It asked appellant to describe in detail the
employment-related conditions or incidents, which he believed contributed to his emotional
condition, and to provide specific descriptions of all incidents, which he believed affected his
condition. The letter noted that it was appellant’s responsibility to provide the requested
information to the Office within 30 days. Appellant did not submit any additional information.
By decision dated June 20, 2007, the Office denied appellant’s claim on the basis that he
failed to establish any compensable factor of employment and thus fact of injury was not
established.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.1 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.2
The first issue to be addressed is whether appellant has established factors of employment
that contributed to his alleged emotional condition or disability. Where the disability results
from an emotional reaction to regular or specially assigned work duties or a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.3 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of the Act.4

1

See Debbie J. Hobbs, 43 ECAB 135 (1991).

2

See Ruth C. Borden, 43 ECAB 146 (1991).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Id.

2

ANALYSIS
The Board finds that appellant has failed to submit factual evidence in support of his
claim for an emotional condition. Appellant indicated that he experienced harassment at the
employing establishment which resulted in his hospitalization. However, he did not provide any
evidence to establish that he was harassed or treated in a discriminatory manner.5 Mere
perceptions of harassment or discrimination are not compensable; a claimant must establish a
basis in fact for the claim by supporting his allegations with probative and reliable evidence.6
Appellant provided no corroborating evidence, such as witness statements, to establish that the
harassment and mistreatment actually occurred.7 He failed to provide any description of the
incidents or the identity of the individuals he believed had harassed him.
An employee’s emotional reaction to an administrative or personnel matter is not covered
under the Act unless there is evidence that the employing establishment acted unreasonably.8
Appellant has not presented any evidence that any individuals or supervisors acted unreasonably
or committed error with regard to actions involving personnel matters on the part of the
employing establishment.
Appellant has not described the alleged incidents of harassment and discrimination with
details of individuals involved, time and place of the incidents or any factual evidence in support
of his allegations. The Board finds that appellant has not established a compensable work factor.
For this reason, the medical evidence will not be considered.9 The Board will affirm the June 20,
2007 decision, denying compensation for an alleged emotional condition.10
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

5

See Joel Parker, Sr., 43 ECAB 220 (1991). (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence.)
6

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

See William P. George, 43 ECAB 1159, 1167 (1992).

8

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

9

See Margaret S. Krzycki, supra note 6.

10

With his appeal to the Board, appellant submitted medical and factual evidence which was not previously
provided to the Office. The Board cannot consider this evidence for the first time on appeal, as its review is limited
to the evidence of record which was before the Office at the time of its final merit decision. 20 C.F.R. § 501.2(c).
Appellant may submit this evidence to the Office with a request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 19, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

